Exhibit 21.1 Subsidiaries of Youngevity International Inc. Subsidiary Name(*) Names Under Which Subsidiary Does Business(**) State or Jurisdiction of Incorporation or Organization AL Global Corporation Youngevity® Essential Life Sciences and DrinkACT California CLR Roasters, LLC Florida Financial Destinations, Inc. New Hampshire FDI Management, Inc. New Hampshire MoneyTrax, LLC Nevada Youngevity NZ, Ltd. New Zealand Youngevity Australia Pty. Ltd. Australia 2400 Boswell, LLC California MK Collaborative, LLC California (*) All subsidiaries are wholly-owned by the Registrant unless otherwise specified by footnote. (**) If different from the name of subsidiary.
